DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 1/18/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 1-13 has been withdrawn.  Applicant’s amendments to the claims have been determined sufficient to address the issues raised under USC 112(b) and particularly clarified issues around “test operating modes” and that “the at least one of the plurality of test operating modes” is used throughout the claimed limitations.

Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Regarding the rejections under USC 103, Applicant argues that the prior art of Hamrouni in view of Kriss fail to teach or render obvious every claimed limitation of the claimed invention and that Hamrouni do not perform a test operation for at least one of test operating modes in the pre-trip inspection that is conducted multiple times such that the at least one of test operating modes is performed multiple times.  Examiner respectively disagrees and contends that the prior art teaching of Hamrouni does disclose performing a test operation for at least one of plurality of test operating modes (see [Par. 0046]) where Hamrouni teaches about multiple testing procedures for monitoring different parameters for evaluating the refrigeration transport unit.  Further, the examiner contends that the teachings of Hamrouni also do teach that the test operation performed during pre-trip inspection is performed multiple times in order to gather long-term trend data that can be used to determine if an abnormality occurs (see [Par. 0042-0043]).  Hamrouni discloses preforming a pull down test (test 
As touched on above Hamrouni discloses an embodiment that includes determining and evaluating long-term trends in the test operation data to determine if an abnormality is present [Par. 0042-0043]. Therefore, Hamrouni does provide teaching for obtaining and evaluating data acquired over a prolonged period of time wherein multiple pre-trip inspections performing the test operation have occurred in order to obtain long-term trend data.  Similarly, Kriss discloses using a time-series analysis of measured data to identify trends or changes over a prolonged period of time that may indicate the onset of failure.  It follows that the analysis of time series data over a prolonged period of time that is acquired by performing a test operation during pre-trip inspection would be acquired by performing said test operation during each pre-trip inspection that takes place over said period of time for monitoring the transport unit.  Therefore, the examiner contends that it would been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hamrouni with Kriss to implement an analysis of a change trend of time series test data, and specifically wherein the data is of the at least one test operating mode performed multiple times after the pre-trip inspection has been conducted multiple times.  
Examiner notes that the claim limitations as currently recited merely require performing at least one test operation during a pre-trip inspection and as long as that test is performed during each pre-trip inspection to acquire trend data over a period of time during the transport unit’s lifetime, the claimed limitations are met.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamrouni et al. (US 2016/0131605) in view of Kriss et al. (US 2018/0128713).

With respect to clam 1, Hamrouni discloses an abnormality determination device (TRS controller) for a transporting refrigeration apparatus (transport refrigeration unit TRU), the abnormality determination device comprising: 
a determination unit that (processor of TRS controller [Par .0010]) determines an abnormality (characterized in performing diagnostics and determining defects as well) [Par. 0047-0048] of the transporting refrigeration apparatus installed on a container [Fig. 1], wherein 
the transporting refrigeration apparatus includes a refrigerant circuit that connects a compressor, a condenser, a decompression device, and an evaporator [Par. 0022] (refrigeration circuit (e.g., an evaporator, a condenser, a compressor, an expansion valve (EXV) (i.e. decompression device), etc.)
in pre-trip inspection [Par. 0034] that is conducted before the container is loaded on a transporting device, a test operation (characterized in performing pull-down test) [Par. 0034 & 0037] is (characterized in it is to be realized that the test procedures in determining the thermal resistance of the transport unit can involve the use of parameters other than the pull-down times, e.g., a temperature difference (delta T) between a mean outside temperature and a mean inside temperature)
the pre-trip inspection is conducted multiple times such that the at least one of the plurality of testing operating modes is performed multiple times [Par. 0042-0043] (characterized by long-term trend of the measured pull-down time…pulldown times can be tracked over the life, which inherently accumulates data over multiple pre-trip inspections where a pull-down test is performed each time [Par. 0034])
the abnormality determination device is configured to obtain at least part of time series test data [Fig. 5] related to the at least one of the plurality of  test operating modes performed in the pre-trip inspection (characterized by long-term trend of the measured pull-down time…pulldown times can be tracked over the life) [Par. 0042-0043], 
the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality [Par. 0047-0048], (characterized by using thermal resistance values obtained during pre-trip inspection to determine if the transport unit is defective) and 
when there is no abnormality, the determination unit is configured to estimate an abnormality occurrence time (characterized by determining remaining useful life) [Par. 0051].
Hamrouni fails to disclose that determining whether there is an abnormality is based on a change trend of the time series test data related to the at least one test operating mode performed multiple times after the pre-trip inspection has been conducted multiple times.
Hamrouni however does provide a teaching about evaluating whether there is an abnormality that includes monitoring or tracking long-term trends of the measured pull-down time [Par. 0042-0043] 
Kriss discloses a method and apparatus for refrigeration assets including monitoring their performance based on measured parameters such as temperature and electrical current.  Kriss further teaches about determining whether there is an abnormality (predicting onset of failure) based on a time-series analysis including analyzing changes or trends in monitored parameters over a prolonged period of time when correlated with known patterns of change that are predictive of component or system failure, or predictive of performance degradation [Par. 0071 & 0152].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni with Kriss to further include determining whether there is an abnormality is based on a change trend of the time series test data related to the at least one test operating mode performed multiple times after the pre-trip inspection has been conducted multiple times motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 2, Hamrouni discloses wherein the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on a change trend of the time series test data related to multiple test operating modes [Par. 0046] (In some instances, both the pull-down times and the delta T values can be used to indicate the thermal resistance) each performed  multiple times after the pre-trip inspection has been conducted multiple times [Par. 0042-0043], and 
when there is no abnormality, the determination unit is configured to estimate an abnormality occurrence time (characterized by determining remaining useful life) [Par. 0051].

Kriss discloses a method and apparatus for refrigeration assets including monitoring their performance based on measured parameters such as temperature and electrical current.  Kriss further teaches about determining whether there is an abnormality (predicting onset of failure) based on a time-series analysis including analyzing changes or trends in monitored parameters (i.e. multiple test operating modes) over a prolonged period of time when correlated with known patterns of change that are predictive of component or system failure, or predictive of performance degradation [Par. 0071 & 0152].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni with Kriss to further include determining whether there is an abnormality based on a change trend of the time series test data related to multiple test operating modes each performed  multiple times after the pre-trip inspection has been conducted multiple times motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 4, Hamrouni discloses a storage unit (memory of TRS controller) [Par. 0010] that stores the time series test data of each of the test operating modes in the pre-trip inspection [Par. 0042-0043] (characterized in tracking test data, or analyzing long-term trends).

With respect to claim 5, Hamrouni fails to disclose wherein the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on a temporal 
when there is no abnormality, the determination unit is configured to estimate an abnormality occurrence time.
Hamrouni however does provide a teaching about evaluating whether there is an abnormality that includes monitoring or tracking long-term trends of the measured pull-down time [Par. 0042-0043] that would inherently require multiple pre-trip inspections to have been performed over a period of time in order to get a long-term trend.
Kriss discloses a method and apparatus for refrigeration assets including monitoring their performance based on measured parameters such as temperature and electrical current.  Kriss further teaches about determining whether there is an abnormality (predicting onset of failure) based on a time-series analysis including analyzing changes or trends in monitored parameters over a prolonged period of time when correlated with known patterns of change that are predictive of component or system failure, or predictive of performance degradation [Par. 0071 & 0152].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni with Kriss to further include determining whether there is an abnormality based on a temporal change of the time series test data related the at least one of the plurality of test operating modes performed multiple times after the pre-trip inspection has been consecutively conducted multiple times motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 6, Hamrouni discloses wherein the determination unit is configured to add inspection data, which is obtained in a bench test of the transporting refrigeration apparatus 
Hamrouni fails to explicitly disclose that the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on the test data including the inspection data, and when there is no abnormality, the determination unit is configured to estimate an abnormality occurrence time.
Kriss discloses a method and apparatus for refrigeration assets including monitoring their performance based on measured parameters such as temperature and electrical current.  Kriss further teaches about determining whether there is an abnormality (predicting onset of failure) based on a time-series analysis including analyzing changes or trends in monitored parameters over a prolonged period of time when correlated with known patterns of change that are predictive of component or system failure, or predictive of performance degradation [Par. 0071 & 0152].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni with Kriss to further include determining whether there is an abnormality on the test data including the inspection data motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 7, Hamrouni fails to disclose wherein the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on the time series test data obtained in a predetermined first period and the time series test data obtained in a second period that differs from the first period, and when there is no abnormality, the determination unit is configured to estimate an abnormality occurrence time.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni with Kriss to further include determining whether there is an abnormality based on the time series test data obtained in a predetermined first period and the time series test data obtained in a second period that differs from the first period motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 11, Hamrouni discloses wherein the abnormality determination device is arranged on a server configured to communicate with the transporting refrigeration apparatus [Fig. 2] & [Par. 0027] (characterized by implementing the method and processor at the control center 270).

With respect to claim 12, Hamrouni discloses a transporting refrigeration apparatus [Fig. 1] (the transport refrigeration unit), comprising: the abnormality determination device according to claim 1.

With respect to claim 13, Hamrouni discloses an abnormality determination method [Par. 0021] for determining an abnormality of a transporting refrigeration apparatus installed on a container [Fig. 1], the transporting refrigeration apparatus (TRU) including a refrigerant circuit that connects a compressor, 
storing data related to operation of the transporting refrigeration apparatus in time order [Par. 0042-0043] (characterized in tracking test data, or analyzing long-term trends);
**extracting, from the data related to operation of the transporting refrigeration apparatus, time series test data related to at least one test operating mode (characterized by the pull-down test time series data [Fig. 5]) used in pre-trip inspection that is conducted multiple times such that the at least one test operating mode is performed multiple times (characterized by long-term trend of the measured pull-down time,, which inherently accumulates data over multiple pre-trip inspections where a pull-down test is performed each time [Par. 0034]) before the container is loaded on a transporting device [Par. 0034] & [Par. 0042-0043]; and 
determine whether the transporting refrigeration apparatus has an abnormality [Par. 0047-0048], (characterized by using thermal resistance values obtained during pre-trip inspection to determine if the transport unit is defective) and
when there is no abnormality, estimating an abnormality occurrence time (characterized by determining remaining useful life) [Par. 0051].

Hamrouni fails to disclose determining whether the transporting refrigeration apparatus has an abnormality based on a change trend of the extracted time series test data.
Hamrouni however does provide a teaching about evaluating whether there is an abnormality that includes monitoring or tracking long-term trends of the measured pull-down time [Par. 0042-0043] that would inherently require multiple pre-trip inspections to have been performed over a period of time in order to get a long-term trend.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni with Kriss to further include determining whether there is an abnormality based on a change trend of the time series test data related to at least one test operating mode used in pre-trip inspection that is conducted multiple times motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamrouni et al. (US 2016/0131605) in view of Kriss et al. (US 2018/0128713) as applied to claim 1 above, and further in view of Devi et al. (US 2019/0072320).

With respect to claim 3, Hamrouni and Kriss fail to disclose wherein the determination unit determines whether the transporting refrigeration apparatus has an abnormality and estimates an abnormality occurrence time through machine learning.

Devi discloses a method and system for predictive maintenance of refrigeration cases that includes collecting time series measurement data and based on the time series measurement data 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni in view of Kriss with Devi to further include determines whether the transporting refrigeration apparatus has an abnormality and estimates an abnormality occurrence time through machine learning motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamrouni et al. (US 2016/0131605) in view of Kriss et al. (US 2018/0128713) as applied to claim 1 above, and further in view of Thogersen et al. (US 2017/0356778).

With respect to claim 9, Hamrouni and Kriss fail to disclose wherein after the transporting refrigeration apparatus is installed, when the transporting refrigeration apparatus is operated at a same set temperature as the test operating modes used in the pre-trip inspection, the determination unit is configured to add operation data obtained when operated at the same set temperature as the test operating modes used in the pre-trip inspection to the time series test data that are used to determine whether the transporting refrigeration apparatus has an abnormality and to estimate an abnormality occurrence time, 
the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on the test data including the operation data, and 
when there is no abnormality, the determination unit is configured to estimate an abnormality occurrence time.


It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni in view of  Kriss with Thogersen to further include adding operation data obtained when operated at the same set temperature as the test operating modes used in the pre-trip inspection to the time series test data and determine whether the transporting refrigeration apparatus has an abnormality or not based on the test data including the operation data motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves upon traditional pre-inspection methods by including monitoring components during normal operation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamrouni et al. (US 2016/0131605) in view of Kriss et al. (US 2018/0128713) as applied to claim 1 above, and further in view of Toyoshima et al. (GB 2587278).

With respect to claim 10, Hamrouni fails to disclose a notification unit that issues notification of a determination result of whether the transporting refrigeration apparatus has an abnormality and notification of an estimation result of abnormality occurrence time, and 
the notification unit is configured to issue the notification of the determination result and the notification of the estimation result at least one of when there is a user request, when the transporting refrigeration apparatus or the abnormality determination device is powered on, when transportation of 

Toyoshima discloses a refrigeration cycle apparatus, a remote monitoring system, a remote monitoring apparatus, and a method of determining a fault and in particular discloses a notification unit [Fig. 2; 60] that issues notification of a determination result of whether the transporting refrigeration apparatus has an abnormality and notification of an estimation result of abnormality occurrence time [Par. 0017-0018]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni in view of Kriss with Toyoshima to further include a notification unit that issues notification of a determination result of whether the transporting refrigeration apparatus has an abnormality and notification of an estimation result of abnormality occurrence time motivated by a desire to applying a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).
While Toyoshima does not explicitly disclose that the notification unit is configured to issue the notification of the determination result and the notification of the estimation result at least one of when there is a user request, when the transporting refrigeration apparatus or the abnormality determination device is powered on, when transportation of the transporting refrigeration apparatus is completed, or when the pre-trip inspection of the transporting refrigeration apparatus is conducted.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Hamrouni in view of Kriss with Toyoshima to further include issuing the notification result upon user request when the transporting refrigeration apparatus or the abnormality determination device is powered on, when transportation of the transporting refrigeration apparatus is completed, or when the pre-trip inspection of the transporting refrigeration apparatus is conducted .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 8 distinguishes over the closest available prior art Hamrouni et al. (US 2016/0131605), Kriss et al. (US 2018/0128713), Devi et al. (US 2019/0072320), Thogersen et al. (US 2017/0356778), and Toyoshima et al. (GB 2587278) because the prior art, either singularly or in combination, fails to anticipate or render obvious “a calculator that calculates a deviation degree of the transporting refrigeration apparatus from a normal state based on the time series test data obtained in the pre-trip inspection, wherein the calculator is configured to calculate a first index value from the time series test data that are obtained in the first period and a second index value from the time series test data that are obtained in the second period, 
the calculator is configured to calculate a deviation state of the transporting refrigeration apparatus from the normal state based on the first index value and the second index value, 
the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on the deviation degree of the transporting refrigeration apparatus from the normal state, and when there is no abnormality, the determination unit is configured to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Porter et al. (US 6233952) discloses a pre-trip routine for testing a refrigeration system comprising a series of tests for testing aspects of mechanical operation of various individual components of the refrigeration system. In a preferred embodiment, a control unit executes the method of the invention by first testing mechanical operation of a refrigeration system compressor, then tests for leaks in high-to-low-side valves of a refrigeration system, before testing for leaks in a discharge test valve.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865       

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
02/15/2022